DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/3/2020 has been considered.  

Drawings
The drawings filed on 11/3/2020 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. (US-2020/0169951 hereinafter, Cai).
Regarding claim 1, Cai teaches a method comprising:
obtaining, from a charging system (Figs. 8 and 9 [552]), a charging data record that includes an indication of a network slice associated with a chargeable telecommunications event; (Page 7 [0075] “Charging policy manager 810 may query rating engine 814 for a rate or tariff applicable to a network slice. Rating engine 814 may determine a rate, tariff, or rating group for different network slices, validity timers for the tariffs, etc., and reply back to charging policy manager 810.”)
based on the indication of the network slice, identifying a charging rate for the chargeable telecommunications event; (Page 7 [0075] “The rate may be statically-defined for the network slice, or may be a dynamic rate based on conditions, such as TOD, DOW, peak/off-peak, network conditions, etc.“) and
applying the charging rate to the chargeable telecommunications event.  (Page 6 [0066 & 0069])
Regarding claim 2, Cai teaches identifying a zone associated with the network slice (Page 6 [0064] “service plan”), wherein
identifying the charging rate includes identifying the charging rate based on the zone.  (“rate or tariff”)
Regarding claim 3, Cai teaches wherein obtaining the charging data record includes:
obtaining a charging data record that includes an indication of a slice service type of the network slice.  (Page 6 [0066] “A dynamic tariff may depend on usage, service types, etc. Rating engine 814 may receive information for chargeable events in the form of credit requests (e.g., Credit Control Requests (CCR)), accounting requests (e.g., Accounting Requests (ACR)), Charging Data Records (CDRs), which describe the usage of a UE and/or a service description” and “Rating engine 814 is also configured to determine a rate or tariff for each network slice authorized for the UE. When the UE is authorized for different network slices, the rate or tariff applicable to each network slice may be different.”)
Regarding claim 4, Cai teaches wherein obtaining the charging data record includes:
obtaining a charging data record tat includes an indication of a slice differentiator of the network slice.  (Page 9 [0083-0084] note: Diameter CCR is equivalent to a CDR, see Page 6 [0066])
Regarding claim 5, Cai teaches obtaining, from a network operator, a rating plan that maps the charging rate to the network slice (Page 7 [0074] “the subscription of UE 908 has a service plan or multiple services plans that are associated with different network slices or even different network slice types. Thus, UE 908 is authorized to access services provided by different network slices. Charging policy manager 810 determines or identifies charging rules that are mapped to each network slice authorized for UE 908. In other words, for each network slice authorized for UE 908, a charging rule is mapped to that network slice.”), wherein 
identifying the charging rate includes identifying the charging rate based on the rating plan.  (Page 7 [0075] “Charging policy manager 810 may query rating engine 814 for a rate or tariff applicable to a network slice. Rating engine 814 may determine a rate, tariff, or rating group for different network slices, validity timers for the tariffs, etc., and reply back to charging policy manager 810. The rate may be statically-defined for the network slice, or may be a dynamic rate based on conditions, such as TOD, DOW, peak/off-peak, network conditions, etc.”)
Regarding claim 6, Cai teaches generating electronic invoice data for the chargeable telecommunications event.  (Page 6 [0066] “Rating engine 814 may receive information for chargeable events in the form of credit requests (e.g., Credit Control Requests (CCR)), accounting requests (e.g., Accounting Requests (ACR)), Charging Data Records (CDRs), which describe the usage of a UE and/or a service description. Rating engine 814 may then calculate the cost/price of the chargeable event as per the tariff, and store the rated event for billing purposes or send the rated event to an external system for billing. In the case of online charging, account balance manager 812 may decrement the account of the UE based on the tariff determined for a chargeable event.”)
Regarding claims 8-13, the limitations of claims 8-13 are rejected as being the same reasons set forth above in claims 1-6.  Additional structure can be seen in Fig. 8 [802 & 804].  
Regarding claim 15-19, the limitations of claims 15-19 are rejected as being the same reasons set forth above in claims 1-5.  

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Venkataraman et al. (WO2022/036081A1 hereinafter, Venkataraman) and Official Notice.
Regarding claims 7, 14 and 20, Cai (note: for claim 20, Cai does teach generating electronic invoice data for the chargeable telecommunications event Page 6 [0066]) differs from the claimed invention by not explicitly reciting providing, to a network operator responsible for managing the network slice, first electronic invoice data of the electronic invoice data;
providing, to an enterprise associated with the network slice, second electronic invoice data of the electronic invoice data; and
providing, to a partner that provides a service over the network slice on behalf of the enterprise, a third electronic invoice data of the electronic invoice data.  
In an analogous art, Venkataraman teaches mobile communication in a 5G radio network that includes network slicing for providing a unified, service-based framework for a variety of applications (Page 1 [0002]) that includes:
the independence of network slices for customization of quality of service per network slice; (Page 14 [0062])
the ability of a network operator to manage a slice for their own services (Pages 14-15 [0063-0064]), lease a slice to an enterprise (Pages 14-15 [0063-0064] i.e. corporate email) or to sublease the network slice to a partner which is providing a service over the slice on behalf of the enterprise (Page 15 [0064] FaceTime), while offering differentiated billing per slice.  (Page 15 [0064])  
Accordingly, the Examiner is taking Official Notice that it is obvious to one of ordinary skill in the art to be able to provide copies of the cost based on the amount of usage of the different slices to the network operator providing the slice, the enterprise leasing the slice for email usage and the enterprise providing FaceTime in order to bill and provide evidence of the services rendered through the slice usage, thereby meeting a successful business use case.  
One of ordinary skill in the art would have been motivated to implement the invention of Cai after modifying it to incorporate the ability to provide network slices of varying QoS to various partners of Venkataraman since the enterprises can provide services to their employees and monetize services provided through separate network slices while being billed at separate rates based on the individual usage of the different services being used on different slices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646